Citation Nr: 0429944	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960 and from August 1962 to October 1964.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In that 
decision, the RO granted service connection for hearing loss 
in the left ear but denied service connection for hearing 
loss in the right ear.  


FINDING OF FACT

The veteran's hearing loss in his right ear had its onset in 
service. 


CONCLUSION OF LAW

Hearing loss in the right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  In an October 
2002 decision, the RO granted service connection for hearing 
loss in the left ear but denied service connection for 
hearing loss in the right ear.  The veteran appealed that 
decision with respect to the denial of service connection for 
hearing loss in the right ear.  For the reasons set forth 
below, the Board finds that the evidence supports the 
veteran's claim.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The Board also points out 
that sensorineural hearing loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

The veteran's service medical records for his first period of 
service from March 1958 to March 1960 do not contain 
audiograms.  A pre-induction physical in May 1957 as well as 
an entrance physical in March 1958 showed whispered voice 
testing of 15/15.  In August 1958, the veteran had both ears 
irrigated after reporting bilateral hearing loss.  Both ears 
were irrigated again in November 1959 after the veteran 
complained of having foreign bodies in his ears.  A 
separation physical in January 1960 showed a whispered voice 
test of 15/15 for both ears.

A reentrance physical in October 1961 showed a right ear 
hearing loss disability for VA purposes.  An audiological 
evaluation performed at that time revealed, in the right ear, 
a 5-decibel loss at the 500 Hz level, a -10-decibel loss at 
the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 
45-decibel loss at the 3000 Hz level, and a 55-decibel loss 
at the 4000 and 6000 Hz levels.  

However, an audiological evaluation performed at his 
separation physical in June 1962 did not show a hearing loss 
disability.  In this regard, testing in the right ear 
revealed a zero-decibel loss at the 500 Hz level, a 5-decibel 
loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz 
level, and a 20-decibel loss at the 4000 Hz level.  This 
report also noted that both ears would often fill up with wax 
and that the veteran could not hear well out of his right 
ear. 

The veteran was treated for hearing loss beginning in 2002.  
The veteran was initially seen at Miracle Ear in May 2002, 
where he reported bilateral hearing loss since service.  
Audiological testing revealed a hearing loss disability for 
VA purposes in both ears.  The veteran was also afforded a VA 
audiological evaluation in September 2002.  The examiner 
noted that he did not have the veteran's claims file to 
review.  Testing in the right ear revealed a 40-decibel loss 
at the 1000 Hz level, an 80-decibel loss at the 2000 Hz 
level, and a 75-decibel loss at the 3000 and 4000 Hz levels, 
for an average of 68.  Speech discrimination was 48 percent 
in the right ear.  The examiner commented that the claims 
file should be reviewed to determine whether the veteran's 
hearing loss had its onset in service.  The examiner then 
indicated that, if there was no documentation of onset or 
progression of hearing loss while on active duty, it was less 
likely than not that the veteran's current hearing loss was 
related to service.  Instead, any such hearing loss would be 
age related.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for hearing loss in the 
right ear.  The veteran's service medical records show that 
his hearing was normal during his first period of active duty 
from March 1958 to March 1960.  Unfortunately, an 
audiological evaluation was not performed at any time during 
his first period of service.  Instead, whispered voice 
testing was performed, which far less accurate.  However, an 
audiological evaluation performed at a reenlistment 
examination in October 1961 clearly showed that the veteran 
had a hearing loss disability in his right ear.  Since this 
was documented within one year of his separation from active 
duty in March 1960, the Board shall presume that the veteran 
incurred hearing loss in his right ear during his first 
period of active duty.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that a VA examiner indicated that, if there 
was no documentation of onset or progression of hearing loss 
while on active duty, it was less likely than not that the 
veteran's current hearing loss was related to service.  
(Emphasis added).  Since the veteran's hearing loss had its 
onset within the one-year presumptive period, this opinion 
supports the veteran's claim.  

The Board also points out that an audiological evaluation at 
the time of his separation physical in June 1962 showed no 
right ear hearing loss disability.  The Board admits that it 
is unable to reconcile the inconsistencies between the 
October 1961 reenlistment physical and the June 1962 
separation physical, which showed that the veteran's hearing 
actually improved during his second period of service.  
Nevertheless, the Board does not have to reconcile this 
inconsistency, as the medical evidence is in relative 
equipoise with regard to whether the veteran's right ear 
hearing loss disability had its onset within the one-year 
presumptive period following his first period of active duty.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  Hence, 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that his hearing loss in the right ear was 
incurred in service.  Accordingly, service connection for 
this disability is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385; Hensley, supra.

As a final note, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 
However, given the results favorable to the veteran, such 
further action would not avail the veteran or assist in this 
inquiry.


ORDER

Service connection for hearing loss in the right ear is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards. 




	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



